Citation Nr: 1619779	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for a left arm disorder manifested by pain and tingling.

2.  Entitlement to a higher initial rating for left knee strain with arthritis, rated noncompensable prior to December 21, 2015; and 10 percent disabling since that date.   

3.  Entitlement to a higher initial rating for a right knee strain with arthritis, status post right knee arthroscopy, rated , rated noncompensable prior to December 21, 2015; and 10 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to August 1987; and from February 1992 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision granted service connection for strain of the left and right knees with arthritis; and established an initial noncompensable rating for each knee, effective July 1, 2009.

The Veteran's appeal was remanded by the Board in October 2015.  

In December 2015, the RO increased the initial ratings for each knee disability to 10 percent, effective December 21, 2015.

In May 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned.  A transcript has been associated with the claims file. 

In June 2015, the Veteran submitted a waiver of his right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for a left arm disorder manifested by pain and tingling; and an initial rating in excess of 10 percent for the left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's left knee strain with arthritis has been manifested by pain with use.  

2.  Since the effective date of service connection, the Veteran's right knee strain status post right knee arthroscopy has been manifested by pain with use.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a left knee strain with arthritis have been met since July 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

2.  The criteria for a 10 percent rating for a right knee strain status post right knee arthroscopy have been met since July 1, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

The Veteran has been assigned noncompensable ratings prior to December 21, 2015, and 10 percent thereafter under Diagnostic Code 5010.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003 in turn provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts & Analysis

In January 2010 the Veteran underwent a VA general medical examination.  The examiner noted bilateral knee pain with a date of onset in 1998.  The Veteran stated that while running during physical training he began having bilateral knee pain.  The Veteran denied a history of trauma or falls.  He also reported that he had undergone right knee arthroscopic surgery in 2008.  The examiner deemed that the Veteran's response to treatment had been fair.  The Veteran stated that he took Tylenol as needed.  He also reported that he used bilateral knee braces about 20 percent of the time.  

The examiner noted minimal left knee effusion and palpable crepitus on knee extension bilaterally, with compression and shrug tests bilaterally.  Right knee range of motion testing with three repetitions revealed flexion 0 to 140 degrees, and extension to 0 degrees, without pain on motion.  Left knee range of motion testing with three repetitions revealed flexion 0 to 140 degrees, and extension to 0 degrees, without pain on motion.  

X-Rays from January 2010 revealed bilateral knee findings consistent with mild degenerative change to the left and right knee.  In review of the Veteran's bilateral knee strain, the examiner noted that the Veteran's disabilities had significant effects on his usual occupation, with regard to decreased mobility and pain.  The examiner noted that there were no effects on usual daily activities.  The examiner concluded that the Veteran's joint conditions were functional in nature, and not structural.

Private medical evidence shows that in January 2010 the Veteran complained of right knee pain with walking.  The Veteran also stated that he played football with his son.   

In January 2010 the Veteran submitted correspondence.  The Veteran argued that he can no longer function normally due to knee pain which was caused by his history of running in the military.  The Veteran stated that he experiences pain daily, and worsens even with a slight jog and/or walking up and down steps.  The Veteran also stated that sitting for a period of time longer than an hour caused pain.  The Veteran stated that he uses knee braces for any physical activity, and stated that he cannot run.  

In the Veteran's January 2010 Notice of Disagreement (NOD) the Veteran stated that he took Tylenol nearly daily for his bilateral knee pain.  The Veteran also asserted that he woke up every morning in pain and that he had pain with every step he took.  This was worse when he went up or down stairs.  The Veteran also stated that he had problems getting into and out of cars; and even more difficulty getting in and out of larger trucks or SUVs.  He again reported that he wore knee braces, could not run, and had pain walking  

In a January 2010 statement the Veteran reported that he suffered from "cracking and popping of the knee." 

Medical records from March 2010 show that the Veteran complained of bilateral knee pain, and that his knee pain was an eight out of ten in severity.  Reported that the Veteran's knees appeared normal, there was no tenderness on palpation; he exhibited normal knee motion, and no pain was elicited by motion of the knees.  Medical staff also found that the Veteran did not have knee instability.  McMurray and Apley's depression test were both negative.    

Private medical records from October 2012 show that the physician assessed the Veteran as having full range of motion bilaterally, 0 to 135 degrees.  The physician noted crepitation with range of motion of the knees.  The crepitation was in the patella femoral joint, with tenderness around the patella femoral joint bilaterally.  An examination showed a mild effusion bilaterally.  Full range of motion was noted in November 2012 bilaterally.

In the Veteran's Form 9 received in January 2013, the Veteran stated that he experiences pain in both knees when walking, rising from a chair, climbing stairs, entering or exiting vehicles, or kneeling.  The Veteran stated that he wore braces on his knees for support, and could not sit for long periods of time because of pain.  The Veteran also stated that he experiences crepitus in both knees.  

In March 2015 the Veteran underwent a non-degenerative arthritis DBQ.  In review of the Veteran's medical history, the examiner noted that the Veteran was currently employed as a program manager.    

In May 2015 the Veteran testified regarding the circumstances of his in-service knee surgery.  He reported that his knee disabilities were getting worse his complaints of pain on activities of daily functioning to his knees.  

Private records from May 2015 shows that the Veteran had range of motion testing from 0 to 120 degrees, with mild to moderate effusion in both knees, crepitation with range of motion in both knees at the patellofemoral joint, mild medial tenderness, but most of his pain was anterior.  The physician also noted quad weakness.  Specific active range of motion revealed right knee flexion to 120 degrees, and extension to 0 degrees.  Left knee active flexion showed movement to 122 degrees and extension to 0 degrees. 

A knee and lower leg conditions DBQ dated in June 2015 from a private physician was submitted on the Veteran's behalf.  The physician noted that the Veteran suffers from chronic bilateral knee pain with occasional right knee swelling.  The examiner noted that flare-ups caused more pain, and impairs mobility.  Specific difficulty climbing stairs; and getting in and out of the car was also noted.  Range of motion testing revealed right knee flexion to 90 degrees, and right knee extension to 70 degrees.  Range of motion testing revealed left knee flexion to 90 degrees, and right knee extension to 70 degrees.  The physician noted that the Veteran was unable to perform repetitive testing due to pain.  In review of the contributing factors to the Veteran's bilateral knee disabilities, the physician noted that the Veteran suffered less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with standing bilaterally.  

The physician determined that the Veteran experienced pain, weakness, fatigability, or incoordination during flare-ups.  The physician also estimated that range of motion due to pain and or functional loss during a flare-up or with repeated use would result in 25 percent range of motion to the Veteran's flexion and extension bilaterally.  No history of recurrent subluxation, or lateral instability was noted.  Patellar dislocation and a history of a meniscus condition were also denied.  The Veteran's constant use of knee braces was noted.  The physician noted that the functional impact to the Veteran resulted in the inability to stand, inability to walk more than ten minutes, inability to climb stairs, difficulty getting into and out of cars, and the inability to sit comfortably for more than forty-five minutes.    

In December 2015 the Veteran underwent an in-person VA knee and lower leg conditions examination.  The examiner noted that the Veteran did not report flare-ups, and did not have functional loss or functional impairment of the joint, to include due to repeated use over time.  

Initial range of motion for the Veteran's left and right knee revealed flexion from 0 to 120 degrees, and extension from 120 to 0 degrees, respectively.  The Veteran exhibited pain with weight bearing, and tenderness or pain on palpation to the posterior and patella bilaterally.  

The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion, bilaterally.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, and that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, bilaterally.  The examiner also noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period time, bilaterally.  The examiner found that the Veteran suffered from a feeling of giving way while climbing stairs, and that he suffered from pain with prolonged standing bilaterally.  

Muscle strength was normal bilaterally, and the Veteran did not suffer from ankylosis of either knee.  The examiner also noted that the Veteran did not have a history of recurrent subluxation, or lateral instability.  There was no history of recurrent effusion.  Bilaterally joint stability testing revealed normal stability.  The examiner found no history of recurrent patellar dislocation, shin splints, stress fractures, or any other tibial and/or fibular impairment.  The examiner also found no history of a meniscus (semilunar cartilage) condition.  The examiner noted the Veteran's 2008 knee surgery, and use of knee braces.  The functional impact based on the Veteran's bilateral knee condition was deemed to require frequent rest periods due to pain from walking, or standing.  

Analysis

The evidence shows that the Veteran has been entitled to a 10 percent rating for his left and right knee strain since the effective date of service connection, July 1, 2009 to June 1, 2015.  He has consistently reported ongoing bilateral knee pain with walking, running, climbing stairs, sitting, and other related daily activities.  While the medical evidence is inconsistent as to whether he displayed objective evidence of pain on movement during physical examination, he has had symptoms such as swelling and crepitus.  

The Board resolves reasonable doubt in favor of the Veteran and finds that his bilateral knee strain resulted in noncompensable painful motion.  As noted above, pain itself is not considered functional loss; however the Veteran's pain has limited his ability to perform the normal working movements of the body and has caused numerous difficulties with daily functions.  The Veteran's consistent complaints of daily pain on functional use such as walking, running, and climbing warrant a compensable, 10 percent, rating.  Mitchell at 38; 38 C.F.R. § 4.59.  


ORDER

Entitlement to an initial 10 percent rating for a left knee strain from July 1, 2009 to June 1, 2015 is granted.

Entitlement to an initial 10 percent rating for a right knee strain from July 1, 2009 to June 1, 2015, is granted.

REMAND

The October 2015 Board remand sought an opinion as to secondary service connection; however, an opinion on direct service connection has not been obtained.  In light of the Veteran's documented in-service complaints of left arm pain and numbness, is warranted.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).

Thus, the June 2, 2015 examination indicates that the Veteran's range of flexion bilaterally would be to 35 degrees, and extension b to 115 degrees with consideration of functional factors.  Under Diagnostic Code 5260, the limitation of flexion would fall between the criteria for a 10 and 20 percent rating, bilaterally.  The higher rating would be awarded in accordance with 38 C.F.R. § 4.7.

Under Diagnostic Code 5261, limitation of extension to 115 degrees would warrant a 50 percent rating for each knee.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The Board has staged the Veteran's ratings based on the changing severity of the Veteran's left and right knee range of motion, and the reported medical findings pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999).     

Accordingly, the Board is granting a 50 percent rating for limitation of extension in each knee and 20 percent rating for limitation of flexion in each knee effective June 2, 2015.

The VA examination on December 21, 2015 showed essentially no knee disability, other than noncompensable limitation of flexion with no reported flare-ups or functional impairment.  There is reason to question the accuracy of this examination.  The examiner reviewed only VA treatment records and thus did not consider a June 2, 2015 DBQ prepared by a private physician or the Veteran's testimony.  The examiner also stated that there was no history of knee effusion, but earlier medical records documented knee swelling.  The examiner reported a history of knee instability at one point but subsequently indicated that there was no such history.  

The June 2015 DBQ reported flare-ups and estimated range of motion during flare-ups in both knees as "25%".  It is unclear whether this meant an additional 25 percent loss of motion or there was only 25 percent of normal motion remaining, or something else.

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2015).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records for the Veteran's left arm disability.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination to evaluate his knee disabilities.  The examiner should review the claims folder, including the June 2015 DBQ and the May 2015 hearing testimony.

The examiner should determine whether the disability of each knee is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Applicable regulations, as interpreted by the courts, require that these determinations be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination or flare-ups.

The examiner should record the Veteran's reports of limitation of motion during flare-ups; and whether these reports are consistent with the medical findings.

3.  Schedule the Veteran for a VA examination by a qualified physician to determine whether his left arm pain and tingling is related to service.  The claims folder must be made available to and be reviewed by the examiner.

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's left arm pain and tingling had its onset in or is otherwise related to his active military service.  The examiner should comment on the Veteran's documented complaints of in-service left arm pain, and tingling.

The examiner should set forth the complete rationale for all opinions.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


